 In the Matter of SEISE MANUFACTURING COMPANYandCOMMITTEE FOR.INDUSTRIAL ORGANIZATIONCase No. R-629-Decided May 26, 1938Metal Products ManufacturingIndustry-Investigation of Representatives:controversy concerning representation of employees:employer's refusal togrant recognition of union; rival organizations-UnitAppropriatefor CollectiveBargaining:production-employees,excludingclerical and supervisory employees ;no controversy asto-Agreement:oral agreement,of indefinite term andcharacter,no bar to investigation and determination of representatives-ElectionOrderedMr. Harry L. Lodish,for the Board.Mr. Lowell M. Goerlich,of Toledo, Ohio, for Toy Novelty Workers.Mr. Jules J. Pilliod,of Toledo, Ohio, for Juvenile Wheel Workers.Mr. A. J. Toth,,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 11, 1937, the regional director for the Committeefor Industrial Organization,, herein called the C. I. 0., filed withthe Regional Director for the Eighth Region (Cleveland, Ohio) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Seiss Manufacturing Com-pany, Toledo, Ohio, herein called the Company, and requesting aninvestigation and certification of representativ,;s pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On January 12, 1938, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On February 17, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, upon1 The record indicates that the petition was filed for and in behalf of Toy NoveltyWorkers, Local and Industrial Union, Committee for Industrial Organization, hereincalled Toy Novelty Workers.481 482NATIONAL LABOR RELATIONS BOARDthe C. I. 0., and upon JuvenileWheelWorkers Union,No. 18528,2herein called the Juvenile Wheel Workers,a labor organization claim-ing to represent employees directly affected by the investigation.Pursuant to the notice,a hearing was held on March 9, 1938, atToledo,Ohio, beforeHarlow Hurley, the Trial Examiner dulydesignated by the Board.The Board, the Company, Toy NoveltyWorkers, and the Juvenile Wheel Workers were represented by coun-sel and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues was afforded all parties.During the courseof the hearing, the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no prej-udicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT0I.THE BUSINESS OF THE COMPANYSeiss Manufacturing Company, an Ohio corporation, with its onlyfactory located at Toledo, Ohio, is engaged in the manufacture ofmetal parts.The raw materials used are steel, brass, and aluminum.Forty per cent of the raw materials are purchased outside of theState of Ohio and 75 per cent of the finished products are shippedout of Ohio. The Company purchased $61,950.16 worth of rawmaterials during the year 1937, and its sales for the same yearamounted to $119,400.37 in value.The factory was closed onOctober 15, 1937, except for a small office force, because of lack ofbusiness.II.THE ORGANIZATIONS INVOLVEDToy Novelty Workers, Local and Industrial Union, Committee forIndustrialOrganization, is a labor organization admitting to itsmembership all production employees of the Company, except clericaland supervisory employees.Juvenile Wheel Workers Union, No. 18528, is a labor organizationaffiliated with the American Federation of Labor. It admits to itsmembership all production employees of the Company, except super-visory and clerical help.'The notice of hearing was served upon John J Curtis,a representative of theAmerican Federation of Labor, who acted for and in behalf of the Juvenile Wheel Work-ers Union,No. 18528,affiliate of the American Federation of Labor DECISIONS AND ORDERSIII.THE QUESTION CONCERNING REPRESENTATION483On August 1, 1936, the Juvenile Wheel Workers entered into a writ-ten contract with the Company covering wages, hours, and other con-ditions of employment.The contract was for a term of 1 year. Atthe time of the execution of the contract, the Juvenile Wheel Workerswas the only labor organization in the plant and apparently repre-sented a majority of the employees.On August 14, 1937, the JuvenileWheel Workers wrote the Company requesting an extension of thecontract until such time as a new agreement was reached, and encloseda copy of the proposed contract for the ensuing year.There is testi-mony in the record to the effect that the Company orally agreed tosuch extension.Thereafter, during September 1937, the Company,and the Juvenile Wheel Workers entered into negotiations for therenewal of the contract and agreed ilpon changes in its terms, but nonew contract was ever drawn or signed by the two parties.During September 1937, the C. I. O. began organizational activitiesamong the Company's employees. Claiming that a majority of theemployees desired, representation by it, the C. I. O. shortly thereafterrequested recognition as the exclusive bargaining representative.TheCompany, however, refused to negotiate with the C. I. O. on theground the Company had an oral agreement with the Juvenile WheelWorkers. In view of the indefinite term and character of the allegedoral agreement, it cannot in any event preclude an investigation anddetermination of representatives by the Board.We find that a question has arisen concerning the representation of .the employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial xe-lation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAll parties agreed at the hearing that the production employees ofthe Company, excluding clerical and supervisory employees, consti-tute an appropriate unit.The Company and the Union bargained onthe basis of such a unit in their contract of August 1, 1936.We find that the production employees of the Company, excludingclerical and supervisory employees, constitute a unit appropriate 484NATIONAL LABOR RELATIONS BOARDfor the purposes of collectivebargainingand that said unit willinsure to employees of the Company the full benefit of their rightto self-organization and collective bargaining and otherwise effectu-ate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThere were introduced in evidence two pay rolls of the Company,one for September 24, 1937, showing 36 employees within the appro-priate unit,and one forOctober 15, 1937, showing33 employeeswithin the unit.The C. I. O. submitted in evidence a list of 19 employees who, itclaimed, had signed application cards during September 1937 andtwo additional cards that had been signed on December 17, 1937. TheC. I. O. had at the hearing the application cards from which the listwas compiled and introduced the list into evidence in place of thecards.The Juvenile Wheel Workers claimed that the applicationcards were not signed on the dates specified on the cards and objectedto testimony concerning the two additional cards on the ground thatthey were signed subsequent to the closing of the plant on October15, 1937.Ten persons whose names appeared on the list introducedby the C.I.O. testifiedthat theysigned application cards duringSeptember 1937.Irving Bitz, financial secretary of the Juvenile Wheel Workers,testified that approximately 20 employees on the Company's pay rollof October 15, 1937, were members of the Juvenile Wheel Workers.The employees specified by Bitz in his testimony are substantiallythe same persons whose names appear on the membership list sub-mitted in evidence by the C. I. O.Under all the circumstances,we conclude that the question whichhas arisen concerning representation can best be resolved by anelection by secret ballot.The Company and the Juvenile Wheel Workers contend that ifan .election is held eligibility to vote should be based on a senioritylist prepared on September 25, 1936, for use in conjunction with thecontract between the Company and the Juvenile Wheel Workers, asrevised on December 22, 1936.This list contains the names of ap-proximately 72 production employees, 8 of whom have since receivedwork elsewhere.The Toy Novelty Workers claim that the Com-pany's pay roll as of October 15, 1937, the date the plant closed,should be used.Since considerable time has elapsed since the sen-iority list was compiled and since the record indicates that it isquestionable whether production, at least at any early date, willincrease to such an extent that the Company will require for its DECISIONS AND ORDERS485work the number of persons on the seniority list, we conclude thateligibility to vote should be limited to the persons within the appro-priate unit employed by the Company during the pay-roll periodnext preceding October 15, 1937.We find that the employees in the appropriate unit employed dur-ing the pay-roll period next preceding October 15, 1937, the date theplant closed, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of the employees of Seiss Manufacturing Company, Toledo,Ohio, within the meaning of Section 9 (c) and Section 2 (6) and(7), of the National Labor Relations Act.2.All the production employees of the Company, excluding super-visory and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with SeissManufacturing Company, Toledo, Ohio, an election by secret bal-lot shall be conducted within fifteen (15) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among the production employees ofSeiss Manufacturing Company, Toledo, Ohio, who were employed dur-ing the pay-roll period next preceding October 15, 1937, excludingsupervisory and clerical employees, to determine wha'ther they desireto be represented by Toy Novelty Workers, Local and IndustrialUnion, Committee for Industrial Organization, or Juvenile WheelWorkers Union, No. 18528, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by neither.